Citation Nr: 1106395	
Decision Date: 02/16/11    Archive Date: 02/28/11

DOCKET NO.  09-25 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 
percent for posttraumatic stress disorder (PTSD) with major 
depressive disorder.  

2.  Entitlement to a total disability rating for compensation 
based on individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran, Veteran's spouse



ATTORNEY FOR THE BOARD

C. dR. Dale

INTRODUCTION

The Veteran had active military service from March 1969 to 
February 1971. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2008 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee. 

In June 2010 a Board videoconference hearing was held before the 
undersigned Veterans Law Judge.  The transcript of that hearing 
is of record.  Evidence was thereafter submitted directly to the 
Board with a waiver of agency of original jurisdiction (AOJ) 
consideration.  See 38 C.F.R. § 20.1304.  Therefore the Board may 
consider this evidence in the first instance. 

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's PTSD is manifested by occupational and social 
impairment with deficiencies in most areas, such as:  work, 
family relationships, thinking or mood, due to such symptoms as 
insomnia, poor appetite, irritability, poor concentration and 
memory, lethargy, fatigue, somatic complaints, fair insight and 
judgment, restricted affect, flashbacks, anxiety, hypervigilance, 
depression, and thoughts of suicide.  The assigned GAF score is 
predominately 45.  

2.  The Veteran's PTSD is not manifested by total occupational 
and social impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; and memory 
loss for names of close relatives, own occupation, or own name.  


CONCLUSION OF LAW

The criteria for an increased rating of 70 percent, but not 
greater, for PTSD have been met prior for the entire period of 
time covered by this appeal.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 
(2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In October 2008 the Veteran was granted service connection for 
PTSD with an evaluation of 30 percent, effective May 12, 2008.  
In a rating decision dated in July 2009, the RO increased the 
disability rating to 50 percent effective May 12, 2008.  The 
Veteran seeks a higher rating.  

Disability ratings are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  The percentage 
ratings represent as far as can practicably be determined the 
average impairment in earning capacity in civil occupations.  
38 U.S.C.A. § 1155.  A higher evaluation shall be assigned where 
the disability picture more nearly approximates the criteria for 
the next higher evaluation.  38 C.F.R. § 4.7.  Following an 
initial award of service connection for a disability, separate 
ratings can be assigned for separate periods of time based on 
facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

When evaluating a mental disorder, consideration shall be given 
to the frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veteran's capacity for 
adjustment during periods of remission.  The evaluation will be 
based on all the evidence of record that bears on occupational 
and social impairment rather than solely on an examiner's 
assessment of the level of disability at the moment of 
examination.  It is the responsibility of the rating specialist 
to interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2.

Global assessment of functioning (GAF) scores, which reflect the 
psychological, social, and occupational functioning of an 
individual on a hypothetical continuum of mental health, are also 
useful indicators of the severity of a mental disorder.  See 
Diagnostic and Statistical Manual of Mental Disorders (4th ed.) 
(DSM- IV).   GAF scores ranging between 51 to 60 are indicative 
of moderate symptoms (e.g., flat affect, circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, conflicts 
with peers or co-workers).  GAF scores between 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifter) or any serious impairment in 
social, occupational, or school functioning (e.g., no friends, 
unable to keep a job).  Scores between 31 to 40 range indicate 
impairment in reality testing or communication (e.g., speech is 
at times illogical, obscure, or irrelevant) or major impairment 
in several areas, such as work or school, family relations, 
judgment, thinking or mood (e.g., depressed man avoids friends, 
neglects family, and is unable to work).  See QUICK REFERENCE TO 
THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 (1994).  An examiner's 
classification of the level of psychiatric impairment at the 
moment of examination, by words or by a GAF score, is to be 
considered, but it is not determinative of the percentage VA 
disability rating to be assigned; the percentage evaluation is to 
be based on all the evidence that bears on occupational and 
social impairment.  See 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 
31, 1995).

Under the provisions of 38 C.F.R. § 4.130, a 50 percent rating is 
warranted when there is occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short-and long-term 
memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  Id. 

A 70 percent evaluation is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, school, 
family relationships, judgment, thinking or mood, due to such 
symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; intermittently illogical, 
obscure, or irrelevant speech; near-continuous panic or 
depression affecting ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); and inability to establish and maintain 
effective relationships.  Id.  

The highest rating of 100 percent evaluation is warranted for 
total occupational and social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id.  Use of the 
phrase "such symptoms as," followed by a list of examples, 
provides guidance as to the severity of symptoms contemplated for 
each rating, in addition to permitting consideration of other 
symptoms, particular to each veteran and disorder, and the effect 
of those symptoms on the claimant's social and work situation.  
See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with all 
reasonable doubt to be resolved in favor of the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

In statements dated in August 2004, April 2005, and June 2006, a 
private psychologist reported that the Veteran had a long history 
of symptoms of flashbacks, nightmares, rumination, anxiety, 
avoidance of crowds, ease of being startled, hypervigilance, 
irritability, loss of interest in previous pastimes, and 
avoidance of reminders and discussions of Vietnam.  The Veteran 
also described long-term symptoms of depression, including 
chronic depressed moods, rumination, guilt, feelings of 
uselessness, irritability, poor sleep, difficulty making 
decisions, and past occasions of passive suicidality.  The 
further expressed that the symptoms significantly disturbed his 
life. 

In a December 2004 statement, the Veteran's spouse reported that 
the Veteran has always been moody but at times it would be worse.  
She reported that the Veteran would forget things from day to 
day.  In March 2006 and May 2008, the Veteran's spouse reported 
that the Veteran liked to keep to himself and stated that they do 
not socialize a lot.  She also stated that the Veteran had self-
destructive tendencies and that he would bottle feelings up until 
he would explode in a verbal tirade.  

VA medical records show that the Veteran was screened for PTSD in 
February 2008.  He complained of thinking about events from 
Vietnam almost every day, intrusive memories, and dreams about 
Vietnam four or five days a week.  The Veteran reported that he 
felt anxious and nervous when discussing Vietnam.  He stated that 
he tried to avoid thinking about Vietnam by reading a lot and 
avoiding conversations, movies, and television programs 
pertaining to Vietnam.  The Veteran displayed numbing 
symptomatology in the form of estrangement and restricted affect.  
He also had a mild decrease in interests.  He reported that he 
enjoyed reading and spending time with his grandchildren.  He 
stated that he no longer hunted because he would feel anxious and 
he did not like the sound of gunfire.  He said he was close to 
his wife and his family but stated that he had no friends and 
that he preferred to be alone.  His only social contact was going 
to church.  He was depressed much of the time with clear 
restriction in affective experience and display.  He also 
reported decreased libido and feelings of hopelessness and 
worthlessness.  He reported some suicidal ideation over Christmas 
but none since then and stated that he did not want to take his 
life.  He had never attempted suicide.  He reported hyperarousal 
symptoms in the form of insomnia, irritability, impaired 
concentration, hypervigilance, and exaggerated startle response.  
He said that he angered easily and that he would yell and cuss.  
He denied a history of violence since his return from war.  He 
had trouble remembering things he read and would reread to 
remember.  He stated that he kept his back to the wall in public 
and was anxious in crowds.  He jumped in response to loud noises 
and would sometimes take cover.  The mental status examination 
revealed the Veteran to be cooperative.  Psychomotor behavior was 
remarkable for some nervous fidgeting.  His speech was mildly 
pressured by anxiety but was otherwise unremarkable.  His mood 
was anxious with an undercurrent of dysphoria.  Affect was 
appropriate to thought content but was restricted in range and 
intensity.  Thought processes were coherent and logical without 
indication of formal thought disorder.  Some mild 
circumstantiality was present.  He denied hallucinations and 
delusions but acknowledged hypervigilance and persecutory 
ideation.  He also denied suicidal ideation and homicidal 
ideation.  His insight and judgment were fair.  He was diagnosed 
with PTSD and assessed a GAF score of 55.  

In March 2008, the Veteran reported that he had memory problems 
and reported that his wife wrote everything down for him.  

A May 2008 psychology intake report showed that the Veteran 
reported much of the same symptoms during his PTSD screen in 
February 2008.  Mental status examination revealed speech that 
was mildly pressured by anxiety but was noted to be otherwise 
unremarkable.  His mood was anxious with an undercurrent of 
dysphoria.  Affect was appropriate as to thought content but was 
restricted in range and intensity.  Thought processes were 
coherent and logical without indication of formal thought 
disorder but some mild circumstantiality was present.  He denied 
hallucinations and delusions but acknowledged hypervigilance and 
persecutory ideation.  The diagnosis was PTSD and the GAF score 
was 45.  

In September 2008 the Veteran was accorded a compensation and 
pension (C&P) PTSD examination.  During the examination the 
Veteran reported that he had nightmares and flashbacks four or 
five times a week.  He reported that part of the time, his 
inability to function or work was brought on by nervous problems 
that interfered with his desire to work.  He stated that he could 
not watch war and combat shows and stopped hunting and being 
around guns because they remind him of situations in Vietnam.  He 
reported that he locked away his guns because he had frequent 
suicidal ideation.  He was extremely isolated and detached from 
people and stated that he could not tolerate being in crowds, 
groups, or family activities.  He reported that he was constantly 
guarded and vigilant.  He had trouble sleeping and had frequent 
awakenings.  He had trouble with concentration and memory and his 
wife reported that he forgot things.  He had an exaggerated 
startle response and was quite irritable in terms of losing his 
temper and having road rage.  He stayed chronically depressed 
with sad moods, crying spells, insomnia, poor appetite, 
irritability, poor concentration and memory, lethargy, fatigue, 
and somatic complaints.  Mental status examination revealed the 
Veteran as attentive and cooperative.  He had normal rate and 
rhythm to his speech.  He was oriented times four.  His mood was 
somewhat sad and anxious, affect was blunted to sad.  His fund of 
knowledge was average and there was no evidence of any thought 
disorder.  The Veteran appeared to have adequate social support 
and was independent of others to perform activities of daily 
living.  The diagnoses were chronic PTSD and recurrent, moderate 
major depressive disorder, alcohol abuse in early remission, and 
marijuana abuse in remission.  The examiner noted that the 
Veteran was moderately to severely impaired socially and 
recreationally as he was not able to tolerate groups and crowds 
and isolates himself from people in general and even isolating 
himself from his wife and family.  He remained very guarded and 
vigilant in social situations.  He was mildly to moderately 
impaired vocationally as he related that his psychiatric problems 
have interfered with his work.  It was noted that the diagnoses 
of major depressive disorder and substance abuse were found to be 
secondary.  His GAF score for PTSD was 45 and the GAF score for 
major depressive disorder was 45.  The GAF score for alcohol and 
marijuana abuse was 60.  

VA medical records dating from July 2008 to June 2009 show that 
the Veteran was undergoing group PTSD counseling.  In July 2008 
the Veteran reported hyperarousal symptoms in the form of 
insomnia, irritability, impaired concentration, hypervigilance, 
and exaggerated startle response.  He denied suicidal ideation, 
homicidal ideation, and auditory and visual hallucinations.  GAF 
scores were 45 in July 2008 and February 2009.  

During his June 2010 Board hearing, the Veteran's wife testified 
that she does the driving because the Veteran had a tendency to 
get lost.  She also testified that she cut his hair because he 
won't go to a barber shop.  She stated that he lays out his 
clothes, pays the bills, and helps him with his medication.  The 
Veteran testified that he missed being able to work outside.  The 
Veteran indicated that he took a large amount of medications that 
made him drowsy, which contributed to his inability to work.  He 
reported that he could wash the car and truck and mow the lawn a 
little bit but stated that he sat in front of the TV most of the 
time.  

A June 2010 VA psychiatry note found that the Veteran had not 
been able to hold a job in the past three to four years due to 
PTSD symptoms and physical problems.  His short term memory was 
very poor and he avoided driving due to anxiety attacks exhibited 
by a fast beating heart, difficulty concentrating, and shortness 
of breath.  He remained living in a rural area to avoid stressors 
including PTSD symptoms such as irritability, sleep disturbances, 
hyperarousal, avoidance, and numbing symptoms.  He endorsed 
intrusive recollections and avoidance of war related media.  He 
suffered from emotional estrangement, does not socialize, and has 
very limited contact with even his immediate family.  His social 
functioning was severely impaired.  He had difficulties with 
concentration, hypervigilance, and flashbacks, all of which 
impacted his life significantly.  He revealed inattentiveness 
consistent with concentration difficulties and his affect 
revealed dysphoria, anxiety, psychomotor agitation, and 
irritability.  His prognosis for improvement was poor.  The 
physician opined that the Veteran was totally and permanently 
disabled and unemployable as a result of his PTSD.  The GAF score 
was 45.  

Having considered all of the above evidence, the Board finds that 
the evidence supports the assignment of a 70 percent evaluation 
for the entire period covered by this appeal as the evidence 
shows the Veteran has occupational and social impairment with 
deficiencies in most areas, including work, judgment, and mood.  
The Veteran's symptoms of PTSD during that time frame include 
intrusive memories; dreams about Vietnam four or five days a 
week; avoidance tendencies; social and familial isolation; and 
hyperarousal symptoms in the form of insomnia, irritability, 
impaired concentration, hypervigilance, and exaggerated startle 
response.  He also exhibited suicidal ideation; depression; 
impaired impulse control, as his wife reported that he would 
bottle his feelings up until he would explode in a verbal tirade; 
memory problems; and difficulty adapting to stressful 
circumstances as shown by his difficulty in being around people 
when he worked.  His only social contact was going to church.  
The September 2008 VA examiner found that the Veteran was 
moderately to severely impaired socially and recreationally as he 
was not able to tolerate groups and crowds and isolated himself 
from people in general and even isolated himself from his wife 
and family.  He was mildly to moderately impaired vocationally as 
he related that his psychiatric problems have interfered with his 
work.  However, the GAF reflected in the examination report and 
the predominant GAF scores otherwise of record were 45, which is 
indicative of serious symptoms or serious impairment in social, 
occupational, or school functioning.  The evidence shows 
deficiencies with work, fair judgment and a depressed mood.  In 
considering the totality of the evidence, the Board finds that 
the criteria for a 70 percent evaluation are met.  

However, the Board does not find that the Veteran's symptoms more 
nearly approximate total occupational and social impairment.  The 
Board finds that the evidence does not support an assignment of a 
total rating at any time during the appeal period.  Although the 
June 2010 physician opined that the Veteran was totally and 
permanently disabled and unemployable as a result of his PTSD, 
the evidence does not show that the Veteran also suffered from 
total social impairment.  The June 2010 VA examiner and the VA 
psychiatry note indicated that the Veteran's social functioning 
was severely impaired, not totally impaired.  The Veteran 
reported that he had support from his wife and brother and also 
enjoyed being with his grandchildren.  Accordingly total social 
impairment is not shown.  In addition, the Veteran did not 
exhibit such symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting himself or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Although the 
Veteran has suicidal ideation, which was considered in assigning 
the 70 percent evaluation, the evidence does not show that he is 
a persistent danger to himself.  On a number of occasions during 
the appeal period, the Veteran reported that he did not have 
suicidal ideation.  Moreover, while the Veteran reports memory 
loss, he does not report that the severity is such that he 
forgets the names of close relatives, his own occupation or his 
own name.  While suicidal ideation, depression, impaired impulse 
control, memory problems, and difficulty adapting to stressful 
circumstances are present, the serious nature of those symptoms 
and the others manifested were considered in assigning the 70 
percent evaluation.  Accordingly, the Board concludes that a 
total schedular rating is not warranted.  

In reaching the above determinations, the Board has considered 
the Veteran's statements and the statements of his wife to be 
competent, credible and probative regarding symptoms and the 
severity of his condition.  However, the Board has determined 
based on the evidence as a whole that a 70 percent evaluation, 
but no higher, is warranted for the entire period covered by this 
appeal.  The Board has also determined that staged ratings are 
not warranted in this case as distinct facts do not show that 
different ratings are warranted for different periods of time.  
The Board notes that the medical records contain diagnoses other 
than PTSD.  Moreover, the medical evidence does not specifically 
differentiate symptoms of PTSD from those due to other 
disabilities, the Board has considered all psychiatric symptoms 
in rendering this decision.  See Mittleider v. West, 11 Vet. App. 
181, 182 (1998).  

The issue of an extra-schedular rating was also considered in 
this case under 38 C.F.R. § 3.321(b)(1).  The Court has clarified 
the analytical steps necessary to determine whether referral for 
extraschedular consideration is warranted.  See Thun v. Peake, 22 
Vet. App 111, 115-16 (2008).  First, the RO or the Board must 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level of 
disability and symptomatology and is found inadequate, the RO or 
Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as those 
provided by the regulation as "governing norms."  Third, if the 
rating schedule is inadequate to evaluate a Veteran's disability 
picture and that picture has attendant thereto related factors 
such as marked interference with employment or frequent periods 
of hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service to determine whether, to accord justice, the 
Veteran's disability picture requires the assignment of an 
extraschedular rating.

An exceptional disability picture is not shown in this case.  The 
Veteran's signs and symptoms fit within the rating criteria as 
was discussed above.  Nor is there a showing that the rating 
criteria are inadequate.  While the Veteran's service-connected 
disability does cause industrial impairment, the assignment of 
the 70 percent evaluation contemplates the impairment that is due 
to the service-connected disability.  In the absence of evidence 
of these factors, the Board concludes that the criteria for 
submission for assignment of extraschedular ratings pursuant to 
38 C.F.R. § 3.321(b)(1) have not been met.  See Bagwell v. Brown, 
9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).  Upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the claimant and his representative of any information 
and medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2010).  
Notice which informs the veteran of how VA determines disability 
ratings and effective dates should also be provided.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice should be provided to the claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).

Courts have held that, once service connection is granted, the 
claim is substantiated; additional notice is not required; and 
any defect in the notice is not prejudicial.  See, e.g., Hartman 
v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Such is the case here.  

The Board finds that all necessary development has been 
accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
STRs have been obtained and associated with the claims file.  The 
Veteran was afforded multiple VA examinations, the reports of 
which are of record, the most recent being in September 2008.  
The examiner reviewed the Veteran's medical and military history, 
conducted a thorough examination of the Veteran, and provided 
sufficient information so the Board's determination is an 
informed one.  Significantly, neither the Veteran nor his 
representative has identified, and the record does not otherwise 
indicate, any additional existing evidence that is necessary for 
a fair adjudication of the claim that has not been obtained.  
Hence, no further notice or assistance to the Veteran is required 
to fulfill VA's duty to assist him in the development of his 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 
1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

A disability rating of 70 percent, but not greater, for PTSD is 
granted for the entire period of time covered by this appeal, 
subject to the legal criteria governing the payment of monetary 
benefits.  


REMAND

The June 2010 physician opined that the Veteran was totally and 
permanently disabled and unemployable as a result of his PTSD.  
This raises the issue of entitlement to a TDIU.  However, the 
Veteran has not received VCAA notice.  In addition, he should be 
asked to complete a TDIU claim form so he can provide information 
concerning his employment, education, training, and other 
relevant factors.  

Since the claims file is being returned it should also be updated 
to include recent VA treatment records.  See Bell v. Derwinski, 2 
Vet. App. 611 (1992).

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for the following 
action: 

1.  Send the Veteran a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  The letter 
should indicate what evidence is 
required to substantiate a claim for 
TDIU.  The Veteran should also be 
provided with a claim form for TDIU 
that should be completed and returned 
to the RO.  

2.  The RO should associate with the 
claims folder recent VA treatment 
records that are not already of 
record.  

3.  Thereafter, the RO should 
adjudicate the issue of TDIU after 
taking any other development actions 
deemed necessary.  If any benefit 
sought is not granted, the Veteran and 
his representative should be furnished 
with a statement of the case and 
afforded an opportunity to respond 
before the record is returned to the 
Board for further review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


